DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office correspondence is in response to “Amendment and Response under 37 C.F.R. 1.111” filed on September 27, 2021 in response to a non-final office action dated June 25, 2021.
Claims 1, 2, 4 -19 and 21 – 22 are pending.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was provided by applicant’s representative, Richard B. Almon, ESQ., Reg. No. 62,311 on December 28, 2021 through subsequent communications following a telephone interview on December 28, 2021.  This listing of claims will replace all prior versions, and listing of claims previously presented.
Listing of Claims:
1. (Previously presented): A system, comprising:
 a processor; and 
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising: 
receiving sensor data captured via an Internet of things device operating in a mobility network and metadata about the Internet of things device, wherein the Internet of things device has coupled to network equipment, and wherein the metadata comprises first metadata representative of a sensor 
instantiating a first object node as a virtualized network function in a first service slice enabled via the mobility network for validation of the sensor data, wherein the first object node is selected based on the metadata, 
assigning identifier data to the metadata, wherein the identifier data is associated with a category of first information used to tune a labeling process for the first object node and identify second information that is threshold likely to be of interest to a customer according to a defined likelihood criterion; 
validating the sensor data by employing the first object node to classify the sensor data based on the metadata and the second information of the identifier data that has been identified to be threshold likely to be of interest to the customer, wherein the first object node comprises a first layer used to classify the data received in the first service slice, and wherein subsequent object nodes after the first object node are able to be instantiated in successive service slices, other than the first network slice, enabled via the mobility network; and 
based on the validating, determining output data comprising the second information identified according to the defined likelihood criterion; and
 in response to determining that the first object node has not classified the sensor data in accordance with a defined success criterion, classifying the sensor data based on determined label for the sensor data.

2. (Previously presented): The system of claim 1, wherein the operations further comprise:


3. (Canceled)

4. (Currently amended): The system of claim [[3]] 1, wherein the operations further comprise:
determining historical data associated with the identifier data, wherein the historical data has been stored within a network data store, and wherein validating the sensor data comprises validating the sensor data based on the historical data.

5. (Previously presented): The system of claim 4, wherein determining the output data further comprises determining the output data based on the historical data.

6. (Previously presented): The system of claim 1, wherein determining the output data further comprises determining the output data based on the second metadata associated with the position of the Internet of things device.

7. (Currently amended): The system of claim 1, wherein the first service slice comprises a virtualized network function slice [[of]] enabled via the mobility network, and wherein the virtualized network function slice was instantiated based on the metadata.

8. (Previously presented): The system of claim 7, wherein the metadata further comprises third metadata resulting from an operation of the Internet of things device.

9. (Previously presented): The system of claim 1, wherein the operations further comprise:
employing feedback data associated with the output data to update the first object node.

10. (Original): The system of claim 1, wherein the output data is provided to a network operations support system to facilitate a reduction in network congestion.

11. (Previously presented): The system of claim 1, wherein the output data is renderable via an application programming interface that is integrated into a customer application.

12. (Currently Amended): A method, comprising:
receiving, by a system comprising a processor, sensor data that has been captured via an Internet of things device communicatively coupled to a mobility network and metadata about the Internet of things device, wherein the metadata comprises a sensor data collection capability of the Internet of things device and a location of Internet of things device;
facilitating, by the system, instantiating a first object node as a virtualized network function in a first service slice of the mobility network usable to validate the sensor data, wherein the first object node is selected based on the metadata;
assigning, by the system, identifier data to the metadata, wherein the identifier data is associated with a category of first information used to tune a labeling process for the first object node and identify second information likely to be of interest to a customer according to a defined likelihood criterion;
validating, by the system, the sensor data by employing the first object node to classify the sensor data based on the metadata and the identifier data, wherein the first object node comprises a 
based on the validating, determining, by the system, output data comprising the second information identified according to the customer interest likelihood criterion; and
in response to determining that the first object node has not classified the sensor data in accordance with a defined success criterion, classifying, by the system, the sensor data based on a determined label for the sensor data.

13. (Previously presented): The method of claim 12, further comprising:
directing, by the system, the correlation information to a customer device via a cloud network associated with the customer.

14. (Previously presented): The method of claim 12, further comprising: extracting, by the system, correlation information based on network intelligence data stored within a network data store that is part of the mobility network.

15. (Previously presented): The method of claim 12, further comprising: extracting, by the system, correlation information based on the location of the Internet of things device.

16. (Previously presented): The method of claim 12, further comprising: extracting, by the system,  correlation information based on network information associated with a virtualized network function, and wherein the virtualized network function has been customized for a device category associated with the Internet of things device.


extracting, by the system, correlation information based on analytics data associated with the virtualized network function.

18. (Previously presented): The method of claim 16, further comprising: 
extracting, by the system, correlation information based on network traffic logs associated with the virtualized network function.

19. (Previously presented): A non-transitory machine-readable medium, comprising executable instructions that, when executed by a processor of control plane equipment, facilitate performance of operations, comprising:
receiving sensor data captured via an Internet of things device that is coupled to network equipment via a mobility network;
receiving metadata about the Internet of things device, wherein the metadata comprises first metadata indicative of a sensor data collection capability of the Internet of things device and second metadata indicative of a position of Internet of things device;
assigning identifier data to the metadata, wherein the identifier data is associated with a category of first information used to tune a labeling process for the first object node and determine second information likely to be of interest to a customer according to a defined likelihood criterion;
employing an instantiated object node of the network a virtualized network function in a first service slice of the mobility network to validate the sensor data based on the metadata and the identifier information, wherein the instantiated object node was selected based on the metadata, wherein the instantiated object node comprises a first layer used to classify the data received in the first 
based on the validating, determining output data comprising the information according to the defined likelihood criterion; and
in response to determining that the first object node has not classified the sensor data in accordance with a defined success criterion, classifying the sensor data based on a determined label for the sensor data.

20. (Canceled)

21. (Previously presented): The non-transitory machine-readable medium of claim 19, wherein the operations further comprise:
determining historical data associated with the identifier data, wherein validating the sensor data comprises validating the sensor data further based on the historical data.

22. (Previously presented): The non-transitory machine-readable medium of claim 21, wherein determining the output data comprises determining the output data further based on the historical data.

35 USC § 101 Analysis
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title. 


Reasons For Allowance
The following is an examiner’s statement for reasons for allowance.  The closest prior art of record Walley et al. (U.S. 2015/0134801 A1; herein referred to as Walley) in view of Hoffner et al. (U.S. 2020/0137535 A1; herein referred to as Hoffner) in further view of Mangalvedkar et al. (U.S.2020/0177589 A1; herein referred to as Mangalvedkar) separately or in combination does not teach or suggest a system, method, and article of manufacture that provide a self-learning connected 
Walley is directed to making policy-based decisions in a network by receiving data values from a sensor at multiple time instances, selecting a policy associated with the received data values, where the policy includes a condition and an action, and therein determining whether a data value among the received data values satisfies the condition at one or more time instances such that the action of the policy is performed if the condition of the policy is satisfied at one or more time instances.
Hoffner is directed to an event detection service wherein a network device of a Multi-access Edge Computing network receives sensed data from vehicular devices and metadata, and is pre-configured with criteria information to detect events including events pertaining to public safety. 
Mangalvedkar is directed to registration of one or more IoT devices seeking connection to one or more IoT platforms using a secure provisioning service which matches the IoT devices and metadata of each IoT device to the provisioning rules, wherein connection credentials and/or rules defining each IoT device's access to IoT platforms are based on the provisioning rules of the rules registry. 
In particular, the cited prior art, separately or in combination, does not teach an ordered combination for extracting intelligence from received IoT sensor data including the metadata which is assigned to identifier data associated with a category of first information used to tune a labeling process for the first object node and identify second information that is threshold likely to be of interest to a customer according to a defined likelihood criterion, validating the sensor data by employing the first object to classify the sensor data wherein the first object node comprises a first layer used to classify the data received in the first service slice, and wherein subsequent object nodes after the first object node are able to be instantiated in successive service slices, other than the first network slice, enabled via the mobility network, and  in response to determining that the first object node has not classified the sensor data in accordance with a defined success criterion, classifying the sensor data based on a determined label for the sensor data.   Therein, the claimed invention is distinctive from the cited prior art and other analogous art.   For example, when considering prior art Walley which performs similar operations to the claimed invention including validating sensor data (see Walley ¶ ¶ [0013-0015]), and based on the validating, determining output data comprising the information according to a defined likelihood criterion (see Walley ¶ [0020], ¶ [0024], ¶ [0027]), Walley does not teach the steps for instantiating an object node and using the metadata for validation and classification of the sensor data.  When considering prior art Hoffner in combination with Walley, the combination teaches instantiating a first object node (see Hoffner Fig. 1 MEC Network devices 117) as a virtualized network function (see ¶ Hoffner ¶ [0022 -0023], ¶ [0032], ¶ [0093] ) for validation of the sensor data (see Hoffner ¶ [0074]) wherein the first object node (see Fig. 2, Hoffner ¶ [0034]) is selected based on the metadata (see ¶ [0036]), but does not teach the assignment of identifier data to the metadata so that it may be associated with a classification.  Finally, when considering prior art Mangalvedkar, in combination with Walley and Hoffner, the combination teaches assigning identifier data to the metadata (see Mangalvedkar (¶ ¶ [0071-0072]), but the combination is silent to tune a labeling process for the first object node and identify second information that is threshold likely to be of interest to a customer according to a defined likelihood criterion, and employing the first object to classify the sensor data wherein the first object node comprises a first layer used to classify the data received in the first service slice, and wherein subsequent object nodes after the first object node are able to be instantiated in successive service slices, other than the first network slice, enabled via the mobility network, and  in response to determining that the first object node has not classified the sensor data in accordance with a defined success criterion, classifying the sensor data based on a determined label for the sensor data.  The limitations as recited (wherein the identifier data is associated with a category of first information used to tune a labeling process for the first object node and identify second information that is threshold likely to be of interest to a customer according to a defined likelihood criterion; wherein the first object node comprises a first layer used to classify the data received in the first service slice, and wherein subsequent object nodes after the first object node are able to be instantiated in successive service slices, other than the first network slice, enabled via the mobility network; and in response to determining that the first object node has not classified the sensor data in accordance with a defined success criterion, classifying the sensor data based on a determined label for the sensor data) as an ordered combination identify distinctive elements of the claimed invention.  When considered as a whole, these limitations in combination with the other limitations of the independent claims overcome 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claims 1 – 2, 4 – 19, and 21 – 22 are allowed.
Conclusion
There are prior art made of record which are not relied upon but are considered pertinent to applicant’s disclosure. These references are attached and cited in the accompanying PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES N FIORILLO whose telephone number is (571)272-9909.  The examiner can normally be reached on 7:30 - 5 PM Mon - Fri..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John A. Follansbee, can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 
/JAMES N FIORILLO/               Examiner, Art Unit 2444